MCDONALD, J., with whom BERDON, J., joins,
dissenting. The issue in this case is whether a determination that the statute of limitations bars prosecution is an acquittal giving rise to double jeopardy protection. In Burks v. United States, 437 U.S. 1, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978), the United States Supreme Court held that a court’s determination that the defendant’s insanity barred prosecution was an acquittal forbidding a second trial under the double jeopardy clause of the fifth amendment to the United States constitution. See id., 10-11. In United States v. Scott, 437 U.S. 82, 98 S. Ct. 2187, 57 L. Ed. 2d 65 (1978), decided the same day as Burks, the United States Supreme Court held that a court’s determination that preindictment delay required dismissal of the charges did not bar the government from appealing that dismissal. See id., 98-99.
In Sco tt, the United States Supreme Court contrasted a dismissal for preindictment delay and a dismissal based on a finding of insanity, concluding that the former is “a legal judgment that a defendant, although criminally culpable, may not be punished because of a supposed constitutional violation”; id., 98; whereas the latter involves a “ ‘failure of proof ” whereby the government fails to rebut “a defendant’s essentially factual *13defense of insanity, though it may otherwise be entitled to have its case submitted to the jury.” Id., 97. Double jeopardy would arise only when it is plain that the trial court evaluated the government’s evidence and determined that it was legally insufficient to sustain a conviction. See id., 98.
In his dissent in Scott, Justice William J. Brennan observed that the defense of statute of limitations is “a traditional factual [defense that is] routinely submitted to the jury . . . . Id., 115 (Brennan, J., dissenting). Justice Brennan did not believe that Scott would apply when the defendant’s case is dismissed based on a statute of limitations defense. See id. (Brennan, J., dissenting).
In Forman v. United States, 361 U.S. 416, 80 S. Ct. 481, 4 L. Ed. 2d 412 (1960), the United States Supreme Court upheld a Ninth Circuit Court of Appeals decision modifying its earlier decision in which the circuit court directed an acquittal on statute of limitations grounds. Id., 419-20. In its second decision, the court ordered a new trial. Id., 420. Because the jury had returned a guilty verdict and the circuit court, upon reargument, found sufficient evidence for the jury to have found that the statute of limitations had not run, double jeopardy did not bar a new trial. See generally id., 423-26. In Forman, the United States Supreme Court accordingly refused to apply Sapir v. United States, 348 U.S. 373, 75 S. Ct. 422, 99 L. Ed. 426 (1955), in which insufficiency of the evidence was the basis of a dismissal and double jeopardy barred a new trial. Forman v. United States, supra, 425. Justice Charles E. Whittaker concurred in Forman, observing that, if a jury was instructed, even erroneously, to acquit based on a statute of limitations defense, and had done so, “its verdict would . . . have ended the case.” Id., 429 (Whittaker, J., concurring).
Connecticut law requires the trial court to submit the defense of statute of limitations to the jury and to *14instruct the jury that, if the statute of limitations bars prosecution, the jury should return a verdict of not guilty. See State v. Ali, 233 Conn. 403, 416, 660 A.2d 337 (1995) (“[b]ecause the statute of limitations is an affirmative defense . . . [it] is a question of fact, for the jury”). Because the statute of limitations defense is to be decided by the jury and may result in a jury finding of not guilty, the trial court’s determination that that defense bars prosecution necessarily evaluates the sufficiency of the state’s evidence for conviction. Therefore, I would conclude that, in this case, the double jeopardy clause of the fifth amendment bars a second trial of the misdemeanor with which the defendant was charged.
Accordingly, I would reverse the judgment of the Appellate Court.